 



EXHIBIT 10.2
SUPPLEMENTAL LIMITED FORBEARANCE AGREEMENT
     THIS SUPPLEMENTAL LIMITED FORBEARANCE AGREEMENT (this “Agreement”) dated
effective as of November ___, 2006 (the “Effective Date”) is entered into by and
among PIZZA INN, INC., a Missouri corporation (the “Borrower”), the Guarantors
identified on the signature pages hereto (the “Guarantors”), NEWCASTLE PARTNERS,
LP, a Texas limited partnership (“Newcastle”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION (successor to Wells Fargo Bank (Texas), National Association) (the
“Bank”). The Borrower and the Guarantors are sometimes collectively referred to
herein as the “Obligors”, and the Obligors and Newcastle are sometimes
collectively referred to herein as the “Borrower Parties”. Capitalized terms
used and not otherwise defined herein shall have the meanings as set forth in
the Loan Agreement (as defined below).
PRELIMINARY STATEMENTS
     A. The Borrower and the Bank have entered into that certain Third Amended
and Restated Loan Agreement dated as of January 22, 2003 (as amended or
otherwise modified from time to time, the “Loan Agreement”).
     B. Borrower, the other Obligors and the Bank have entered into that certain
Limited Forbearance Agreement dated as of August 8, 2006 (the “Original
Forbearance Agreement”).
     C. The forbearance period established in connection with the Original
Forbearance Agreement expired on October 1, 2006.
     D. On October 13, 2006, the Bank exercised its right to terminate the
Revolving Credit Commitment and to accelerate all unpaid principal and accrued
interest under the Notes, along with all other unpaid obligations under the Loan
Documents (the “Acceleration”) and all such obligations are now immediately due
and payable.
          NOW THEREFORE, in consideration of the premises and the mutual
agreements, representations and warranties herein set forth and for other good
and valuable consideration, the parties hereto hereby agree as follows:
     SECTION 1. Acceleration of the Obligations and Default Interest. The
Obligors each acknowledge that as a result of the Acceleration, all unpaid
principal and accrued interest under the Notes, along with all other unpaid
obligations under the Loan Documents became immediately due and payable, and
subject to the terms of this Agreement, all such obligations remain immediately
due and payable as of the date hereof. Each of the Obligors further acknowledges
that except during the Forbearance Period as set forth in Section 4 hereof, all
such unpaid obligations which remain outstanding after October 13, 2006 shall
bear interest at lesser of (i) the default rate of interest applicable thereto
under the Loan Documents or (ii) the Maximum Rate.
     SECTION 2. Existing Events of Default. The Obligors each hereby acknowledge
that the following defaults and events of default currently exist under the Loan
Documents and shall continue to exist under the Loan Documents under the
Forbearance Period (the “Existing Events of Default”):

 



--------------------------------------------------------------------------------



 



          (a) The failure of Borrower to immediately pay, upon the Acceleration,
all unpaid principal and accrued interest under the Notes, along with all other
unpaid obligations under the Loan Documents and the continued failure of
Borrower to pay such amounts during the Forbearance Period;
          (b) The failure of Borrower to maintain the required Fixed Charge
Coverage Ratio as required by Section 12.1 of the Loan Agreement for all periods
ended on or before the Forbearance Termination Date;
          (c) The failure of Borrower to maintain profitable operations as
required by Section 12.3 of the Loan Agreement for all periods ended on or
before the Forbearance Termination Date; and
          (d) The failure of Borrower to maintain the ratio of Consolidated
Liabilities less Subordinated Debt to Tangible Net Worth as required by
Section 12.2 of the Loan Agreement for all periods ended on or before the
Forbearance Termination Date.
     SECTION 3. Forbearance. (a) The Obligors hereby agree that but for the
forbearance of the Bank set forth below, which is subject to the satisfaction of
the terms and conditions set forth herein, the Bank would be entitled to pursue
it rights and remedies for the enforcement of the Obligors’ obligations under
the Loan Documents. The Obligors further agree that (i) the Existing Events of
Default are not cured or waived by reason of the Bank’s execution of this
Agreement and (ii) the Acceleration shall not be affected by the forbearance of
Bank set forth below. The Bank is only agreeing in this Agreement to forbear
from the exercise of its rights and remedies which may arise or have arisen by
virtue of the Existing Events of Default, and upon termination of the
Forbearance Period (as hereinafter defined), the Bank shall remain entitled to
pursue any and all of its rights and remedies which may arise or have arisen by
virtue of the Existing Events of Default.
          (b) The Bank agrees that for a period (the “Forbearance Period”)
commencing on the Effective Date and ending on the Forbearance Termination Date
(as hereinafter defined), the Bank will not commence any Foreclosure Proceedings
as a result of the Existing Events of Default. The Bank’s forbearance under this
Agreement will automatically terminate without any notice to the Borrower
Parties or any other Person on such date (the “Forbearance Termination Date”)
being the earliest of (i) 4:59 p.m., (Houston, Texas time) on December 28, 2006,
(ii) the occurrence of any default or event of default under the Loan Documents
(other than the Existing Events of Default), (iii) the date on which any of the
Forbearance Conditions described in Section 5 below shall fail to be satisfied
and (iv) the date on which any of the Borrower Parties shall fail to satisfy any
of their obligations or covenants under this Agreement or any representation or
warranty made by any Borrower Party in this Agreement fails to be true and
correct in any material respect. On the Forbearance Termination Date, the Bank’s
agreement hereunder to forebear from exercising its remedies under the Loan
Documents with respect to the Existing Events of Default shall automatically
cease and terminate and be of no further force and effect.
          (c) Notwithstanding the provisions of this Agreement, the Bank is
entitled to take any and all action as may be necessary and appropriate to
perfect, protect and defend the priority

2



--------------------------------------------------------------------------------



 



of any liens or security interests granted to it pursuant to the Loan Documents
against the claims and actions of any other creditors (including any bankruptcy
trustee) and to make such filings as may be necessary and appropriate to insure
or maintain the priority and perfection of such liens. No failure on the part of
the Bank to exercise, and no delay in exercising, any right or remedy hereunder
shall operate as a waiver of any such right or remedy nor shall any single or
partial exercise of any right or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right or remedy. The rights and
remedies herein provided are cumulative and not exclusive of any rights or
remedies provided by applicable law.
     SECTION 4. Interest Rate During Forbearance Period. During the Forbearance
Period, the Bank and the Borrower Parties agree that all unpaid principal and
accrued interest under the Notes, along with all other unpaid obligations under
the Loan Documents, shall bear interest at the lesser of (i) the sum of the
Prime Rate in effect from day to day plus two and three quarters percent (2.75%)
per annum or (ii) the Maximum Rate. After the Forbearance Termination Date, all
such obligations shall bear interest at the lesser of (i) the Maximum Rate or
(ii) the default rate of interest applicable thereto.
     SECTION 5. Conditions to Forbearance. Each of the following conditions
shall constitute a “Forbearance Condition” and the Obligors agree that all of
the following shall be satisfied as a condition to the Bank’s agreements
hereunder:
          (a) Newcastle shall have delivered to the Bank either (i) a letter of
credit in favor of the Bank in the amount of $1,500,000 issued by a
credit-worthy financial institution containing terms and conditions acceptable
to the Bank in its sole discretion (the “Newcastle Letter of Credit”) or (ii) a
guaranty agreement in form an substance acceptable to the Bank in its sole
discretion guaranteeing all the Obligations (the “Newcastle Guaranty”);
          (b) Newcastle shall have executed and delivered to the Bank a
subordination agreement in form and substance acceptable to the Bank in its sole
discretion;
          (c) Borrower shall have paid any Swap Termination Payment owing to the
Bank as a result of the termination of the Swap Agreement pursuant to Section 7
hereof;
          (d) This Agreement must be fully executed by all parties hereto and
the Bank must be in possession of original signatures of each party hereto; and
          (e) The Borrower shall have paid all reasonable attorneys fees of the
Bank and all other costs of the Bank incurred in connection with the negotiation
and preparation of this Agreement and in connection with prior negotiations,
matters, events and transactions related to the Loan Documents for which
Borrower has been provided with a written invoice prior to the Effective Date.
     SECTION 6. Newcastle Letter of Credit and the Newcastle Guaranty. The
Obligors and Newcastle agree that if any Obligations shall remain outstanding on
the Forbearance Termination Date, the Bank shall be entitled to draw on the
Newcastle Letter of Credit or enforce its rights under the Newcastle Guaranty,
as applicable, at any time following such Forbearance Termination Date. If the
amount drawn by the Bank under the Newcastle Letter of Credit exceeds the amount
of Obligations then outstanding (as determined by the Bank in its sole

3



--------------------------------------------------------------------------------



 



discretion), the Bank shall promptly refund such excess amount to Newcastle. The
Bank shall promptly return the Newcastle Letter of Credit to Newcastle upon the
payment in full of the Obligations.
     SECTION 7. Termination of the Swap Agreement. The Obligors and the Bank
agree that the Interest Rate Swap Agreement dated as of February 27, 2001
between the Borrower and the Bank (as amended or otherwise modified from time to
time, the “Swap Agreement”) is hereby terminated without necessity of any
further action or notice by any party. If any amounts are owing from Borrower to
the Bank as a result of such termination (a “Borrower Swap Termination
Payment”), such amounts shall automatically become part of the Obligations and
shall be immediately due and payable. For avoidance of doubt, it is understood
that the Forbearance Period shall not begin until all Borrower Swap Termination
Payments have paid. If any amounts are owing from the Bank to Borrower as a
result of the termination of the Swap Agreement, such amounts shall be applied
to the repayment of the Obligations in accordance with the Loan Documents.
     SECTION 8. Additional Advances under the Loan Documents. As a result of the
Existing Events of Default and the termination of the Revolving Credit
Commitment, the Bank has no obligation of any kind or type to make advances
under the Loan Documents. Notwithstanding the foregoing, during the Forbearance
Period the Bank agrees to fund requests for additional Revolving Credit Advances
so long as the aggregate principal amount of all Revolving Credit Advances at
any time outstanding (without giving effect to any Letter of Credit Liabilities)
does not exceed $2,020,000. Any advances so made by the Bank shall be evidenced
by the Revolving Credit Note and shall become a part of the Obligations without
necessity of any further action, and shall bear interest as set forth in this
Agreement.
     SECTION 9. Outstanding Letter of Credit in Favor of Northwestern National
Insurance Company. Pursuant to the Loan Agreement, the Bank has issued a Letter
of Credit in favor of Northwestern National Insurance Company (or its affiliate)
in the amount of $230,000 which will expire on November 30, 2006. The Bank has
notified Northwestern National Insurance Company that the Bank does not intend
to renew such Letter of Credit. In the event such Letter of Credit is drawn
upon, all disbursements made by the Bank in connection with such Letter of
Credit shall become a part of the Obligations and shall bear interest as set
forth in this Agreement. For avoidance of doubt, if the Letter of Credit issued
in favor of Northwestern National Insurance Company is drawn upon, the
occurrence of such drawing shall not cause the Forbearance Period to terminate.
     SECTION 10. Remedies Upon Termination of the Forbearance Period. Upon the
occurrence of the Forbearance Termination Date, the Forbearance Period shall
terminate without further act or action by the Bank, and the Bank shall be
entitled immediately to institute Foreclosure Proceedings (as defined below)
against any collateral securing the Obligations and to exercise any and all of
the rights and remedies available to the Bank under the Loan Documents and this
Agreement, at law, in equity or otherwise, without further notice, demand,
presentment, notice of dishonor, notice of acceleration or notice of intent to
accelerate (it being acknowledged that the Obligations have been accelerated),
notice of intent to foreclose, notice of sale, notice of protest or other
formalities or any kind, all of which are hereby expressly waived by the
Borrower Parties. “Foreclosure Proceedings” shall mean (a) the commencement of

4



--------------------------------------------------------------------------------



 



judicial proceedings for the collection of the Obligations or the foreclosure of
liens against any of the collateral securing the Obligations, (b) the
nonjudicial foreclosure of any of the collateral securing the Obligations in
accordance with the terms of the applicable Loan Document and the Uniform
Commercial Code, as applicable, (c) a combination of (a) and (b), or (d) the
exercise of any other remedies under the Loan Documents, including any right of
setoff.
     SECTION 11. Ratification, No Defenses. The parties hereto acknowledge and
agree that the agreements and obligations of the Obligors under the Loan
Documents are hereby brought forward, renewed and extended until the
indebtedness evidenced thereby shall have been fully paid and discharged. The
Obligors acknowledge and agree that the Loan Documents and all terms thereof are
valid and enforceable obligations of the Obligors and shall remain in full force
and effect. The Bank hereby preserves all of its rights against each of the
Obligors, and each of the Obligors hereby agree that all such rights are
ratified and brought forward for the benefit of the Bank.
     SECTION 12. Representations and Warranties. (a) Each of the Obligors
represents and warrants to the Bank that:
     (1) Except for the Existing Events of Default, no default or event of
default has occurred and is continuing under the Loan Documents;
     (2) After giving effect to this Agreement, the representations and
warranties contained in the Loan Documents are true and correct in all material
respects on and as of the date hereof as though made on and as of the date
hereof, except to the extent such representations and warranties relate solely
to an earlier date or to the extent such representations and warranties are
incorrect due to the Existing Events of Default;
     (3) Except as set forth in Schedule A attached hereto, there is no
proceeding involving any Obligor pending or to the knowledge of any Obligor,
threatened, before any court or governmental authority, agency or arbitration
authority, except as disclosed to the Bank in writing and acknowledged by the
Bank prior to the date of this Agreement; and
     (4) There has been no change in the business or assets of any Obligor (when
compared to the financial statements of Borrower and the Obligor dated September
24, 2006 and delivered to the Bank) which would be materially adverse to
Borrower or any Obligor, any of their respective assets or properties, or
operations.
          (b) Each of the Borrower Parties represents and warrants to the Bank
that:
     (1) This Agreement has been duly authorized, executed and delivered on
behalf of such Borrower Party and no consent or approval of any third party is
required as a condition to the execution, delivery or performance by of this
Agreement by such Borrower Party;

5



--------------------------------------------------------------------------------



 



     (2) This Agreement is the legal, valid and binding obligation of such
Borrower Party, enforceable against each such Borrower Party in accordance with
its terms, except to the extent that the enforcement thereof may be limited by
applicable bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights;
     (3) There is no charter, bylaw, stock provision, partnership agreement or
other document pertaining to the power or authority of such Borrower Party and
no provision of any existing agreement, mortgage, indenture or contract binding
upon such Borrower Party or affecting the property of such Borrower Party which
would conflict with or in any way prevent the execution, delivery or performance
of the terms of this Agreement; and
     (4) To the best knowledge of such Borrower Party, all written information
furnished to the Bank by such Borrower Party in connection with this Agreement
is and will be accurate and complete on the date as of which such information is
delivered to the Bank and is not and will not be incomplete by the omission of
any material fact necessary to make such information not misleading.
     SECTION 13. No Course of Dealing. This Agreement shall not create a course
of dealing among or between the parties hereto, constitute an accord or
satisfaction of, or extend any maturity dates for the Obligations, and no
further obligation of any kind in excess of those expressly set forth herein
shall be inferred from this Agreement.
     SECTION 14. Release and Covenant Not to Sue. EACH OF THE BORROWER PARTIES
(EACH IN ITS OWN RIGHT AND ON BEHALF OF ITS RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, INDEPENDENT CONTRACTORS, ATTORNEYS AND AGENTS) (EACH IN THEIR OWN
RIGHT AND ON BEHALF OF THEIR RESPECTIVE ATTORNEYS AND AGENTS) (THE “RELEASING
PARTIES”) JOINTLY AND SEVERALLY RELEASE, ACQUIT, AND FOREVER DISCHARGE THE BANK
AND ITS DIRECTORS, OFFICERS, EMPLOYEES, INDEPENDENT CONTRACTORS, ATTORNEYS AND
AGENTS, AND ATTORNEYS (THE “RELEASED PARTIES”), TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE STATE AND FEDERAL LAW, FROM ANY AND ALL ACTS AND OMISSIONS OF THE
RELEASED PARTIES, AND FROM ANY AND ALL CLAIMS, CAUSES OF ACTION, COUNTERCLAIMS,
DEMANDS, CONTROVERSIES, COSTS, DEBTS, SUMS OF MONEY, ACCOUNTS, RECKONINGS,
BONDS, BILLS, DAMAGES, OBLIGATIONS, LIABILITIES, OBJECTIONS, AND EXECUTIONS OF
ANY NATURE, TYPE, OR DESCRIPTION WHICH THE RELEASING PARTIES HAVE AGAINST THE
RELEASED PARTIES, INCLUDING, BUT NOT LIMITED TO, NEGLIGENCE, GROSS NEGLIGENCE,
USURY, FRAUD, DECEIT, MISREPRESENTATION, CONSPIRACY, UNCONSCIONABILITY, DURESS,
ECONOMIC DURESS, DEFAMATION, CONTROL, INTERFERENCE WITH CONTRACTUAL AND BUSINESS
RELATIONSHIPS, CONFLICTS OF INTEREST, MISUSE OF INSIDER INFORMATION,
CONCEALMENT, DISCLOSURE, SECRECY, MISUSE OF COLLATERAL, WRONGFUL RELEASE OF
COLLATERAL, FAILURE TO INSPECT, ENVIRONMENTAL DUE DILIGENCE, NEGLIGENT LOAN
PROCESSING AND ADMINISTRATION, WRONGFUL SETOFF, VIOLATIONS OF STATUTES AND

6



--------------------------------------------------------------------------------



 



REGULATIONS OF GOVERNMENTAL ENTITIES, INSTRUMENTALITIES AND AGENCIES (BOTH CIVIL
AND CRIMINAL), RACKETEERING ACTIVITIES, SECURITIES AND ANTITRUST LAWS
VIOLATIONS, TYING ARRANGEMENTS, DECEPTIVE TRADE PRACTICES, BREACH OR ABUSE OF
ANY ALLEGED FIDUCIARY DUTY, BREACH OF ANY ALLEGED SPECIAL RELATIONSHIP, COURSE
OF CONDUCT OR DEALING, ALLEGED OBLIGATION OF FAIR DEALING, ALLEGED OBLIGATION OF
GOOD FAITH, AND ALLEGED OBLIGATION OF GOOD FAITH AND FAIR DEALING, WHETHER OR
NOT IN CONNECTION WITH OR RELATED TO THE LOAN DOCUMENTS AND THIS AGREEMENT, AT
LAW OR IN EQUITY, IN CONTRACT IN TORT, OR OTHERWISE, KNOWN OR UNKNOWN, SUSPECTED
OR UNSUSPECTED UP TO AND INCLUDING THE DATE OF THIS AGREEMENT (THE “RELEASED
CLAIMS”) (IT BEING UNDERSTOOD THAT WITH RESPECT TO NEWCASTLE, THE RELEASED
CLAIMS SHALL BE LIMITED TO THOSE ARISING OUT OF OR IN CONNECTION WITH THE
OBLIGORS, THE LOAN DOCUMENTS, THIS AGREEMENT, THE NEWCASTLE LETTER OF CREDIT,
THE NEWCASTLE GUARANTY AND ANY TRANSACTIONS CONNECTED WITH OR RELATED TO THE
FOREGOING). THE RELEASING PARTIES FURTHER AGREE TO LIMIT ANY DAMAGES THEY MAY
SEEK IN CONNECTION WITH ANY CLAIM OR CAUSE OF ACTION, IF ANY, TO EXCLUDE ALL
PUNITIVE AND EXEMPLARY DAMAGES, DAMAGES ATTRIBUTABLE TO LOST PROFITS OR
OPPORTUNITY, DAMAGES ATTRIBUTABLE TO MENTAL ANGUISH, AND DAMAGES ATTRIBUTABLE TO
PAIN AND SUFFERING, AND THE RELEASING PARTIES DO HEREBY WAIVE AND RELEASE ALL
SUCH DAMAGES WITH RESPECT TO ANY AND ALL CLAIMS OR CAUSES OF ACTION WHICH MAY
ARISE AT ANY TIME AGAINST ANY OF THE RELEASED PARTIES. THE RELEASING PARTIES
REPRESENT AND WARRANT THAT NO FACTS EXIST WHICH COULD PRESENTLY OR IN THE FUTURE
COULD SUPPORT THE ASSERTION OF ANY OF THE RELEASED CLAIMS AGAINST THE RELEASED
PARTIES. THE RELEASING PARTIES FURTHER COVENANT NOT TO SUE THE RELEASED PARTIES
ON ACCOUNT OF ANY OF THE RELEASED CLAIMS, AND EXPRESSLY WAIVE ANY AND ALL
DEFENSES THEY MAY HAVE IN CONNECTION WITH THEIR DEBTS AND OBLIGATIONS UNDER THE
LOAN DOCUMENTS AND THIS AGREEMENT. THE PARAGRAPH IS IN ADDITION TO AND SHALL NOT
IN ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO SUE, OR WAIVER BY THE
RELEASING PARTIES IN FAVOR OF THE RELEASED PARTIES
     SECTION 15. WAIVER OF JURY TRIAL. THE BORROWER PARTIES HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
     SECTION 16. Arbitration. The provisions of Section 14.16 (Arbitration) of
the Loan Agreement will apply to this Agreement and any controversies or claims
between or among the parties hereto relating to this Agreement, and the
provisions of Section 14.16 (Arbitration) of the Loan Agreement are incorporated
herein by reference for all purposes.
     SECTION 17. Agreement Controlling. This Agreement constitutes a Loan
Document. In the event of a conflict between the terms and provision of this
Agreement and the terms and

7



--------------------------------------------------------------------------------



 



provisions of the other Loan Documents, the terms and provisions of this
Agreement shall control.
     SECTION 18. Address for Notices. All notices and other communications
provided for herein and in the Loan Documents shall be given or made in writing
by personal delivery, reputable overnight courier service, telecopy or
registered or certified, first class mail, return receipt requested. Any
communication sent by personal delivery or telecopy shall be deemed received
upon such personal delivery or dispatch of such telecopy, any communication sent
by U.S. mail in the manner specified above shall be deemed received three
(3) days following deposit in the mail, and any communication sent by courier
shall be deemed received on the next business day following delivery to the
courier service. All communications shall be addressed to the intended recipient
at the address specified below or at such other address as shall be designated
by such party in a notice to each other party in the manner specified herein.

     
To the Bank:
  Wells Fargo Bank, National Association.
 
  1000 Louisiana Street, 4th Floor
 
  Houston, Texas 77002
 
  Attn: Danny Oliver
 
  Telefax No. (713) 739-1076
 
   
To the Obligors:
  Pizza Inn, Inc.
 
  3551 Plano Parkway
 
  The Colony Texas 75056
 
  Attn: Rod McDonald, Esq. – General Counsel
 
  Attn: Clinton J. Coleman – Interim CFO
 
  Telefax No. (469) 574-4452
 
   
To Newcastle:
  Steven J. Pully
 
  Newcastle Partners, L.P.
 
  300 Crescent Court, Suite 1110
 
  Dallas, Texas 75201
 
  Attn: Steven J. Pully
 
  Telefax No. (214) 661-7475

     SECTION 19. Further Assurances, Expenses. The Borrower Parties agree to
execute and deliver to the Bank, promptly upon request from the Bank, such other
and further documents as may be reasonably necessary or appropriate to
consummate the terms of this Agreement. Each Obligor agrees to execute and
deliver to the Bank, promptly upon request from the Bank such other and further
documents as may be reasonably necessary or appropriate to prefect and/or renew
and extend any liens or security interests granted by Obligors as security for
the Obligations. Borrower agrees to promptly reimburse the Bank for all
reasonable expenses incurred by the Bank in connection with the preparation and
execution of this Agreement.
     SECTION 20. Miscellaneous Provisions. This Agreement may be signed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The headings herein
shall be accorded no significance in interpreting this Agreement. In case any
one or more of the provisions contained in this

8



--------------------------------------------------------------------------------



 



Agreement should be invalid or unenforceable in any respect, the validity,
legality or enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby. This Agreement may be amended
only by a written agreement executed by each of the parties hereto. This
Agreement shall be binding upon and inure to the benefit of the Borrower Parties
and the Bank and their respective successors and assigns; provided, however,
that the Borrower Parties may not transfer their respective rights under this
Agreement to any person or entity without the prior written consent of the Bank,
and any such assignment not in accordance with this provision shall be null and
void and of no effect. The Borrower Parties acknowledge that the Bank may assign
this Agreement in accordance with the Loan Documents.
     SECTION 21. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas and applicable
federal law.
     SECTION 22. FINAL AGREEMENT OF THE PARTIES. THIS AGREEMENT, THE NOTES AND
THE OTHER LOAN DOCUMENTS CONSTITUTE A “LOAN AGREEMENT” AS DEFINED IN SECTION
26.02(a) OF THE TEXAS BUSINESS AND COMMERCE CODE AND REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL
AGREEMENTS BETWEEN THE PARTIES.
     SECTION 23. Consent and Agreement with Respect to Certain Matters.
          (a) Sale of Certain Assets. Notwithstanding the Existing Events of
Default, the Borrower may sell (i) the assets described on Schedule B attached
hereto to Sygma Network, Inc. so long as such assets are not sold for less than
the fair market value thereof and (ii) terminate any leases with respect to
trailer equipment leased by Borrower and sell at not less than fair market value
any trailer equipment owned by Borrower which is no longer useful in its
operations. Any proceeds from such sale shall be paid to the Bank to be applied
against the outstanding Revolving Credit Advances. For avoidance of doubt, no
event of default shall have occurred under the Loan Documents if the termination
of such leases results in a violation of the Capital Expenditure limit set forth
in Section 12.4 of the Loan Agreement or the limitation on operating lease
payments set forth in Section 12.5 of the Loan Agreement.
          (b) Sale and Leaseback of Real Property. Notwithstanding Section 11.9
of the Loan Agreement, the Bank hereby consents to the execution by Borrower of
an agreement for the sale and leaseback of the Real Property, it being
understood, however, that notwithstanding the execution by Borrower of such sale
and leaseback agreement, until all Obligations have been paid in full no sale or
other transfer of the Real Property shall be permitted and the Bank’s security
interest in the real property shall not be released. Upon the termination of the
Forbearance Period, nothing in this Agreement shall be deemed to prevent the
Bank from posting the Real Property for foreclosure, foreclosing upon the Real
Property or otherwise exercising any of its rights or remedies under the Loan
Documents.
          (c) Security Interest in Favor of Newcastle. Provided that the
Forbearance Conditions have been satisfied, the Bank hereby agrees that
(i) Borrower may incur reimbursement obligations to Newcastle with respect to
amounts required to be paid by

9



--------------------------------------------------------------------------------



 



Newcastle in respect of the Newcastle Letter of Credit or the Newcastle
Guaranty, as applicable, (ii) Borrower may grant to Newcastle a security
interest in Borrower’s property as security for such obligations, and
(iii) Newcastle may file financing statements to perfect such security
interests. It is understood that in accordance with the subordination agreement
referenced in Section 5(b), all such obligations and security interests granted
to Newcastle shall be subordinate to any and all obligations and security
interests of the Bank.
          (d) Parker Settlement. The Bank agrees that no event of default shall
have occurred under the Loan Documents solely by reason of the incurrence by
Borrower of payment obligations to Ronald W. Parker in the principal amount of
$2,800,000 (together with interest thereon at five percent (5.00%) per annum) in
connection with the Compromise and Settlement Agreement regarding the Matter of
Arbitration between Borrower and Ronald W. Parker before the American
Arbitration Association, case number 71 166 00025 05, provided that such payment
obligations shall be unsecured and shall be subordinate to the Obligations.
During the Forbearance Period, the Bank consents to the payment of $450,000
(plus accrued interest thereon) by Borrower as scheduled principal repayments of
such obligations.
          (e) Pepsico Settlement. The Bank agrees that no event of default shall
occur under the Loan Documents solely by reason of the incurrence by the
Borrower of aggregate payment obligations to Pepsico of $410,000, of which
$250,000 may be evidenced by a promissory note, in connection with the
settlement of certain disputes between the Borrower and Pepsico, provided that
such payment obligations shall be unsecured and shall be subordinate to the
Obligations. The Borrower shall make no payments on such obligations until the
Obligations shall have been paid in full.
          (f) Other Matters. The Bank agrees that (i) based on the information
provided to the Bank as of the Effective Date, the Bank is not aware that any
representation or warranty made by Borrower pursuant to Section 9.13 of the Loan
Agreement has been false, misleading or erroneous in any material respect,
(ii) no event of default shall occur with respect to Section 9.15 of the Loan
Agreement solely by reason of the transactions described in this Section 23,
(iii) no event of default under the Loan Documents currently exists with respect
to the failure by the Bank to approve any leases of the Real Property previously
submitted in writing to the Bank and (iv) no event of default has occurred under
clause (ii) of Section 11.1(f) of the Construction Loan Agreement.
     SECTION 24. Expiration. This Agreement shall be null and void, and of no
effect, unless all conditions precedent to its effectiveness are satisfied on or
before 12:00 p.m. CST on November 13, 2006.
[SIGNATURE PAGES FOLLOW]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective duly authorized officers to be effective as of the date
first written above.

              BORROWER:
 
            PIZZA INN, INC., a Missouri corporation
 
       
 
  By:   /s/ Rod J. McDonald
 
       
 
  Name:   Rod J. McDonald
 
  Title:   Secretary
 
            GUARANTORS:
 
            BARKO REALTY, INC., a Texas corporation
 
       
 
  By:   /s/ Rod J. McDonald
 
       
 
  Name:   Rod J. McDonald
 
  Title:   Secretary
 
            R-CHECK, INC., a Texas corporation
 
       
 
  By:   /s/ Rod J. McDonald
 
       
 
  Name:   Rod J. McDonald
 
  Title:   Secretary
 
            PIZZA INN OF DELAWARE, INC., a Delaware corporation
 
       
 
  By:   /s/ Rod J. McDonald
 
       
 
  Name:   Rod J. McDonald
 
  Title:   Secretary

Signature Page to Supplemental Forbearance Agreement

 



--------------------------------------------------------------------------------



 



              NEWCASTLE:
 
            NEWCASTLE PARTNERS, LP, a Texas limited     partnership
 
                 By: Newcastle Capital Management, L.P., a          Texas
limited partnership, its general partner
 
                 By: Newcastle Capital Group L.L.C., a Texas          limited
liability company, its general partner
 
       
 
       By:   /s/ Mark Schwarz
 
       
 
       Name:   Mark Schwarz
 
       Title:   Managing Member

              BANK:
 
            WELLS FARGO BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Danny Oliver
 
       
 
  Name:   Danny Oliver
 
  Title:   Vice President

Attachments:
Schedule A — Pending or Threatened Litigation
Schedule B — Sale of Certain Assets
Signature Page to Supplemental Forbearance Agreement

 